  Case 6:21-cv-00153-JCB Document 1 Filed 04/19/21 Page 1 of 6 PageID #: 1




                           IN THE UNITED STATES DISTRICT COURT
                            FOR TIIE EASTERN DISTRICT OF TEXAS
                                       TYLER DIVISION

KERRY WEST                                          $
                                                    $
vs.                                                 s    Civil Action No. 21-153
                                                    $
PILOT CORPORATION dlbla                             $
PILOT TRAVEL CENTER and                              $
PILOT TRAVEL CENTERS, LLC                            $


                               PLAINTIFF'S ORIGINAL COMPLAINT

TO TIIE HONORABLE COURT:

          plaintiff Ke6y West files this, his Original Complaint, complaining of and against

Defendants pilot Corporation dibia Pilot Travel Center and Pilot Travel Centers, LLC. In
                                                                                         support


thereof, Plaintiff respectfully shows the court the following:

                                              A. PARTIES

          1.        plaintiff Kerry West is an individual, residing in Jackson, Hinds          County,


Mississippi.

          2.        Defendant Pilot Corporation d/b/a Pilot Travel Center maintains        a   business


premises located at 12g81      FM   14 A, Tyler, Texas 75706. Defendant Pilot can be served by serving


its registered agent for service, CT Corporation System, 1999 Btyan St. Ste. 900, Dallas, TX

75201.

          3.        Defendant Pilot Travel Centers, LLC maintains a business premises located at

 12gg1   FM    14   A, Tyler, Texas 75706. Defendant Pilot Travel center, LC can be served by serving

its registered agent for service, CT Corporation System, 1999 Bryan St. Ste. 900, Dallas,
                                                                                          TX

 7520r.
  Case 6:21-cv-00153-JCB Document 1 Filed 04/19/21 Page 2 of 6 PageID #: 2




                               B. JURISDICTION AND VENUE

      4.        The Court has diversity jurisdiction over the subject matter of this action pursuant

to 2g U.S.C. g 1332(a) because there is complete diversity between the named Plaintiff and all

named Defendants and the amount in controversy exceeds $75,000.00, exclusive
                                                                             of interest and

costs. Lincoln Prop. Co. v- Roche,546 U.S. 81, 84 (2005)'

        5.      Venue is proper in this district and division pursuant to 28 U.S.C. $ 1391(b)(2)

because a substantial part of the events or omissions giving rise to this claim
                                                                                occurred in this


Judicial District.

                           C. AGENCY IRESPONDEAT SUPERIOR

        6.      Whenever it is alleged in this Petition that the Defendants did any act or thing, it is

                                                                                  agents, agents
meant that the Defendants' agents, servants, employees, parent agents, ostensible

by estoppel and/or representatives did such act or thing, and at the time such act or thing was
                                                                                                done


it was done with the authorization of the Defendants or was done in the normal routine course of

the agency or employment of the Defendants.

                                             D. FACTS

        i   .   On December 15, 2018, as a business invitee, Plaintiff West visited the Pilot Travel

Center owned by the Defendants Pilot Corporation, d/b/a Pilot Travel Centers and
                                                                                 Pilot Travel

                                                                               parked his vehicle
Centers, LLC, which is located at 12881 FM 14 A, Tyler, Texas 75106. Plaintiff

near one of the diesel pumps located on the Pilot Travel Center's premises, intending
                                                                                      to pump

                                                                                         entered his
diesel into his vehicle for the mutual benefit of Plaintiff and Defendants. As Plaintiff

credit card, he touched the nozzleattempting to stop the transaction. At that time, Plaintiff
                                                                                              noticed


that the hose was missing and diesel fuel began pouring all over Plaintiff. As
                                                                               Plaintiff attempted
    Case 6:21-cv-00153-JCB Document 1 Filed 04/19/21 Page 3 of 6 PageID #: 3




to get out of the path of the pouring diesel fuel by getting into his trucMhe spilled pouring diesel

fuel caused Plaintiff to slip and Plaintiff fell in the diesel fuel.

 E. NEGLIGENCE OF DEFENDANTS PILOT CORPORATION dIbIAPILOT TRAVEL
                        CENTER AND PILOT TRAVEL CENTERS,LLC

          8.      The incident made the basis of this suit, and the resulting injuries and damages of

plaintiff West, were proximately caused by the negligent conduct of Defendants in one or more of

the following respects:

                  a.      Failing to adequately maintain his premises, including the diesel fuel hose
                          and pumps;

                  b.      Failing to routinely inspect the premises;

                  c.      Failing to timely and adequately clean the premises; and

                  d.      Failing to adequately warn its business invitees of potential hazards on his
                          premises, including but not limited to, a missing diesel fuel hose.

          g.      Each and all of these acts and omissions, singularly or in combination with others,

constituted negligence, which proximately caused the occurrence made the basis of this action and

plaintiff West's injuries and damages. Plaintiff West reserves the right to plead more specifically

as facts become more      fully known in discovery.

                       F. PREMISES LIABILITY CLAIM BY AN INVITEE

          10.     At all times relevant to this lawsuit, Defendants were the owners, possessors and/or

managers of the premises at 12881      FM 14 A, Tyler, Texas 75706, on which Defendants operated

a   travel stop/gas station.

          11.     Defendants extended an open invitation to the public, including but not limited to

plaintiff West, to enter the premises for their mutual benefit. Plaintiff West entered Defendants'

premises for the mutual benefit of the parties. Therefore, Plaintiff West was an invitee.
  Case 6:21-cv-00153-JCB Document 1 Filed 04/19/21 Page 4 of 6 PageID #: 4




       12. A condition          on Defendants' premises posed an unreasonable risk of            harm.


Specifically, Defenrlants' diesel fuel pumps was missing a hose, which caused diesel fuel to spill

creating an uffeasonably dangerous condition for invitees using the premises.

        13.      Defendants knew or reasonably should have knowu of the dangerous conditions.

Specifically, had Defendants routinely inspected and cleaned its property, Defendants should have

and would have known of these hazardous conditions.

        14.      Because   Plaintiff West was an invitee at all relevant times, Defendants had   a   duty

to use ordinary care to ensure that the premises did not present a danger to him. Del Lago Partners,

Inc. v. Smith,307 S.W.3d 762,767 (Tex. 2010). This duty includes the duty to inspect and the duty

to warn invitees of such dangers. Id. at 771. Furthermore, Defendants had a duty to reduce or

eliminate an uffeasonable risk of harm created by a hazardous condition, such as this one. Id.

Despite Defendants' duty, it failed to inspect, failed to cure, and failed to warn Plaintiff West of

the dangerous condition described above.

        15.      Defendants' breach of duty proximately caused serious and permanent injuries to

Plaintiff, which are described elsewhere herein.

                                   G. PLAINTIFF'S DAMAGES

        16.      As a direct and proximate result of Defendants' negligence, Plaintiff West suffered

serious personal injuries. Plaintiff reserves the right to plead more specifically   if, and when, more

injuries become known. Plaintiff West believes some of his injuries are permanent in nature and

have had a serious effect on his well-being. In connection with his injuries, Plaintiff West
                                                                                             has


suffered:

            a.   Medical expenses incurred in the past;

            b.   Medical expenses that, in reasonable probability, will be incurred by Plaintiff West
                 in the future;
 Case 6:21-cv-00153-JCB Document 1 Filed 04/19/21 Page 5 of 6 PageID #: 5




           c.    Past mental anguish;

           d.    Mental anguish that, in reasonable probability, Plaintiff West will suffer in the
                 future;

           e.    Past physical pain and suffering;

           f.    physicalpain and suffering that, inreasonable probability, Plaintiff West will suffer
                 in the future;

           g.    Past physical imPairment;

           h.    Physical impairment that, in reasonable probability, Plaintiff West will suffer in the
                 future;

           i.    Lost wages; and

           j.    Loss of earning caPacitY.

        17.      Plaintiff West's damages are in an amount within the jurisdictional limits of this

Court. Plaintiff West seeks a reasonable amount to be determined by the jury for his

injuries/damages.

                                        H. PRAYER FOR RELIEF

       PREMISES CONSIDERED, Plaintiff requests that Defendants be summoned to appear

and answer and that, upon final trial of this cause, Plaintiff have:

           a.    actual damages within the jurisdictional limits of this Court;

           b.    pre-judgment and post-judgment interest at the maximum rate for the maximum
                 period allowed bY law;

            c.   costs of Court; and

            d.   all such other and further relief to which Plaintiff may show herself justly entitled.
Case 6:21-cv-00153-JCB Document 1 Filed 04/19/21 Page 6 of 6 PageID #: 6




                            Respectfully submitted,
                            SLoAN,   HRtcmR,   PERRY, RuNcE,   RonBntsoN & SIraItt




                                 Bar
                            crunge@              m
                            SAVANNAH M. ruDKINS
                            State Bar No.24121694
                            sjudkins @ slo anfirm. co m
                            101 East Whaley Street
                            Longview, Texas 75601
                            Telephone 903-757'7000
                            Facsimile 903-757-7514
                            ATTORNEYS FOR PLAINTIFF
